DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4385894 B2.
Regarding claim 1, JP 4385894 B2 discloses a method of controlling a compression ignition engine (diesel engine 11) having a fuel injection valve (9a) which supplies fuel into a combustion chamber, the method comprising: an engine start step (engine starter 7) in which an engine speed is increased to a predetermined idle speed; a speed obtaining step (speed sensor 5) in which a present engine speed is detected or estimated, the present engine speed being an engine speed achieved by combustion in 
Regarding claim 4, Wherein the injection amount setting step (9) includes, if the present engine speed falls in the resonance speed range (abstract), setting the fuel injection amount to be larger than a fuel injection amount that is set when the compression ignition engine is in an idle operation (the fuel injection amount is increased (S25)).
Regarding claim 5, JP 4385894 B2 discloses a system for controlling a compression ignition engine (diesel engine 11) having a fuel injection valve (9a) which supplies fuel into a combustion chamber, the system comprising:
an engine starter (7) which increases an engine speed to a predetermined idle speed; a speed obtaining section (speed sensor 5) which detects or estimates a present engine speed which is an engine speed achieved by combustion in an n-th cycle, where n is a positive integer; and an injection amount setting section (9) which sets a fuel injection amount to be injected by the fuel injection valve (9a) in an (n + l)-th cycle, based on the present engine speed, in a period until the engine speed reaches the idle speed, wherein if the present engine speed falls in a resonance speed range (abstract) which is 
Regarding claim 8, wherein if the present engine speed falls in the resonance speed range (abstract), the injection amount setting section (9) sets the fuel injection amount to be larger than a fuel injection amount that is set when the compression ignition engine is in an idle operation (abstract, S25).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,883,464. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the .
	.Allowable Subject Matter
Claims 2, 3, 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747